PER CURIAM: *
Appealing the Judgment in a Criminal Case, Armando Venegas-Mendoza raises arguments that are foreclosed by United States v. Slaughter, 238 F.3d 580, 582-84 (5th Cir.2000), which held that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), did not render 21 U.S.C. § 841 unconstitutional on its face. The Government’s motion for summary af*666firmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.